DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
- The amendment filed on October 29, 2020 has been entered.
- Claims 1-12 are pending.
- Claims 1, 3, 7, and 9 have been amended.
- Claims 1-12 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chun et al. (Pub. No. US 2009/0197610; hereinafter Chun) in view of Rosa et al. (Pub. No. US 2012/0190376; hereinafter Rosa) and further in view of Tseng et al. (Pub. No. US 2011/0055387 A1; filed on September 2, 2009; hereinafter Tseng; Examiner has provided the Provisional Application #61/239,069 in office appendix).
(See ¶0065, different interfaces; its well known in the art the receiver is used to receive data) configured to receive information regarding an SR transmission resource; (See ¶0037, when the UE has data to be transmitted, it provides corresponding information to the base station, and the base station transfers a resource allocation message to the UE based on the received information)
However, Chun fails to disclose a controller configured to trigger an SR based on at least a condition that at least one buffer status report (BSR) is triggered and not canceled, and set a counter for SR transmission to 0 if the SR is triggered and there is no other pending SR, medium access control packet data unit (MAC PDU) including the at least one BSR is assembled and the at least one BSR contains a buffer status up to a last event that triggered the at least one BSR.
Rosa discloses a controller (See ¶0033, at least one data processor) configured to trigger an SR based on at least a condition that at least one buffer status report (BSR) is triggered and not canceled, (See ¶0056, SR should be triggered when new data arrives on that logical channel; when data arrives in a logical channel (that data is of higher priority than the data already awaiting transmission in the other logical channels) a buffer status report is triggered; interpreted that the BSR is triggered and not canceled since the triggering of the BSR also triggered the SR for transmission) and set a counter for SR transmission to 0 if the SR is triggered and there is no other pending SR. (See ¶0058, if an SR is triggered and there is no other SR pending, the UE shall set the SR_Counter to 0) medium access control packet data unit (MAC PDU) including the at least one BSR is assembled (See ¶0057, a MAC PDU is assembled) and the at least one BSR contains a buffer status up to a last event that triggered the at least one BSR. (See ¶0057, PDU includes a BSR which contains buffer status up to (and including) the last event that triggered a BSR)

However, Chun in view of Rosa fails to disclose the at least one triggered BSR is cancelled based on at least a condition that a medium access control packet data unit (MAC PDU)
Tseng discloses the at least one triggered BSR is cancelled based on at least a condition that a medium access control packet data unit (MAC PDU) (See ¶0009, all triggered BSRs shall be cancelled when a BSR is included in a MAC PDU for transmission)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Chun in view of Rosa to include if the BSR is include in MAC PDU cancelled all triggered BSRs. The motivation to combine to efficiently avoid any delay caused by MAC PDU in a triggered in BSR (See ¶0016).
Regarding claims 2 and 8, Chun discloses check whether the at least one BSR is a regular BSR (See ¶0056, the UE checks whether or not the data has a higher priority level than those of logical channel included in the BSR-related logical channel list, and if the data has a higher priority level, the UE may trigger the BSR) trigger the SR based on at least the condition that the least one BSR is triggered and not canceled, (See ¶0057, when the BSR is triggered, if there is no allocated radio resource, the SR may be additionally triggered) and the at least one BSR is a regular BSR. (See ¶0056, if the data has a higher priority level, the UE may trigger the BSR)
Regarding claims 3 and 9, Chun fails to disclose the controller is further configured to cancel the triggered SR based on at least a condition that a medium access control packet data unit (MAC PDU) including the at least one BSR is assembled.
(See ¶0057, When an SR is triggered, it shall be considered as pending until it is cancelled; All pending SR(s) shall be cancelled when a MAC PDU is assembled and this PDU includes a BSR)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify if the BSR is triggered if there is enough allocated resources to transmit data in the buffer to include the BSR is triggered and then the SR is triggered. The motivation to combine is to efficiently schedule request control (See ¶0007).
Regarding claims 4 and 10, Chun fails to disclose the controller is further configured to initiate a random access procedure if the counter is not less than a maximum number of the SR transmission.
Rosa disclose the controller is further configured to initiate a random access procedure if the counter is not less than a maximum number of the SR transmission. (See ¶0067, ¶0070, initiate a Random Access Procedure; interpreted that if counter is greater than the maximum SR transmission)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify if the BSR is triggered if there is enough allocated resources to transmit data in the buffer to include the BSR is triggered and then the SR is triggered. The motivation to combine is to efficiently schedule request control (See ¶0007).
Regarding claims 5 and 11,  Chun fails to disclose the controller is further configured to cancel the SR when the random access procedure is initiated.
Rosa discloses the controller is further configured to cancel the SR when the random access procedure is initiated. (See ¶0070, initiate a random access procedure and cancel all pending SRs)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify if the BSR is triggered if there is enough allocated 
Regarding claims 6 and 12, Chun fails to disclose to clear at least one uplink grant if the counter is not less than the maximum number of the SR transmission.
Rosa discloses configured to clear at least one uplink grant if the counter is not less than the maximum number of the SR transmission. (See ¶0067, ¶0069, clear any configured uplink grants; interpreted that if counter is greater than the maximum SR transmission)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify if the BSR is triggered if there is enough allocated resources to transmit data in the buffer to include the BSR is triggered and then the SR is triggered. The motivation to combine is to efficiently schedule request control (See ¶0007).
Response to Arguments
Applicant's arguments filed toward claims 1 and 7 have been fully considered but they are not persuasive. Applicant argues Rosa fails to disclose the triggering an SR based on at least a condition that at least one buffer status report is triggered and not cancelled. Examiner respectfully disagrees with applicant. Rosa discloses next the UE determines whether an SR should be triggered when new data in logical channel and that data is of higher priority than the data already awaiting transmission in the other logical channels a buffer status report is triggered; interpreted that the BSR is triggered and not cancelled since the triggering of the BSR also triggered the SR transmission see ¶0056. 
Further, applicant argues Rosa fails to disclose medium access control packet data unit (MAC PDU) including the at least one BSR is assembled and the at least one BSR contains a buffer status up to a last event that triggered the at least one BSR. Examiner respectfully disagrees with applicant. Rosa discloses PDU includes (See ¶0057, a MAC PDU is assembled) and a BSR which contains buffer status up to (and including) the last event that triggered a BSR See ¶0057.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (Pub. No. US 2010/0329204 A1)- discloses a BSR is included in a MAC PDU, all triggered BSRs are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472